DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-12 are pending wherein claims 1 and 10 are in independent form. 
3.	Claims 1 and 10 have been amended.
Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-6, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al (WO2019050065, hereinafter referred to as Baek).
		Re claim 1, Baek teaches a communication apparatus for vehicle-to-X communication (V2X communication) (Abstract), comprising:

	(ii) a second interface for V2X communication on a second communication channel (transceiver accessing SCH) (Fig. 1, Fig. 12-13, Fig. 15-21, Fig. 25, Fig. 28, Abstract, Pg. 2, Line 15-33, Pg. 3, Line 7-26, Pg. 6, Line 25-35, Pg. 7, Line 9-47, Pg. 12, Line 26-37, Pg. 14, Line 5-31, Pg. 19, Line 10-39), and
	(iii) a computing device for processing V2X messages received and/or to be sent (Processor 27020, Fig. 27) (Fig. 27, Pg. 18, Line 22-40),
	(iv) wherein the communication apparatus (Apparatus 27000, Fig. 27) is configured to determine that a first V2X message is to be transmitted by the first interface (service related information including channel access mode information provided through CCH), and in response to the determination, trigger transmission of a second V2X message by the second interface (Service related information over CCH triggers the transmission of service data over SCH) simultaneously with the first V2X message (transmitting CCH and SCH simultaneously in FDM manner), where the first V2X message is a road safety message (CCH providing safety related service information) that provides synchronization for the start of the transmittal of the second V2X message (The service related information including channel access mode information over CCH 
		Claim 10 recites a method to perform the functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claim 2, Baek teaches to determine the time of the transmission of the first V2X message by the first interface using a media access control method (MAC layer controls the media access) (Fig. 1-2, Fig. 4, Pg. 5, Line 6-38, Pg. 7, Line 24-26).
		Re claim 3, Baek teaches to store V2X messages to be transmitted in a data memory of a transceiver comprised by the communication apparatus (Memory 27010, Fig. 27) (Pg. 3, Line 7-16 (“a memory for storing data”), Pg. 18, Line 22-45 ---“ Also, at least one of the modules, data, programs, or software that implement the operation of the V2X communication device 27000 according to various embodiments of the invention described above may be stored in memory 27010 and executed by processor 27020”). 
		Re claim 4, Baek teaches to store the first V2X message and the second V2X message prior to transmission in a queue assigned in each case to the respective first interface and second interface (Memory 27010, Fig. 27) (Pg. 3, Line 7-16 (“a memory for storing data”), Pg. 18, Line 22-45 ---“ Also, at least one 
		Re claims 5, 12, Baek teaches to sign V2X messages to be transmitted prior to storage (processing data (control and user data) at different layers to generate messages to be stored and transmitted over CCH and SCH) (Fig. 1-2, Fig. 4, Fig. 8, Fig. 28, Pg. 4, Line 39-44, Pg. 5, Line 1-47, Pg. 6, Line 1-13, Pg. 6, Line 25-31, Pg. 7, Line 6-17).
		Re claim 6, Baek teaches to design the first V2X message to be the same length as or longer than the second V2X message (3same CCH and SCH slot duration, Fig. 15-17, CCH slot duration is longer than each SCH slot, Fig. 18-21) (Pg. 14, Line 5-46, Pg. 15, Line 1-47).
		Re claim 9, Baek teaches that the first communication channel according to ITS-G5 is designed as the specified control channel in this respect and/or according to DSRC as the specified safety channel in this respect (CCH as shown in Fig. 4, Fig. 15-21) (Abstract, Pg. 7, Line 9-49, Pg. 14, Line 5-46).
		Re claim 11, Baek teaches to use of the communication apparatus according to claim 1 in a vehicle or a mobile apparatus (Fig. 26-27, Abstract, Pg. 2, Line 15-33, Pg. 3, Line 7-26, Pg. 18, Line 12-40).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to claim 1 above and further in view of Sadek et al (US 20180139782 A1, hereinafter referred to as Sadek).
		Re claim 7, Baek does not explicitly disclose to transmit a blank message by means of the first interface after a predefined period of time.
		Sadek teaches to transmit a blank message (Null data packet included in the control interval) by means of the first interface after a predefined period of time (Fig. 4, Fig. 7, Par 0059-0060).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Baek by including the step to transmit a blank message by means of the first interface after a predefined period of time, as taught by Sadek for the purpose of efficiently utilizing communication resources to meet the growing traffic needs, as taught by Sadek (Par 0025).
9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to claim 1 above and further in view of Punithan et al (US 20180288589 A1, hereinafter referred to as Punithan).
		Re claim 8, Baek does not explicitly disclose to design at least two channel groups, each having a plurality of communication channels, and to assign V2X messages to be transmitted of similar length and of similar frequency to the same channel group.
		Punithan teaches to design at least two channel groups (channels associated with WAVE/ITS-G5 and channels associated with LTE), each having 
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Baek by including the step to design at least two channel groups, each having a plurality of communication channels, and to assign V2X messages to be transmitted of similar length and of similar frequency to the same channel group, as taught by Punithan for the purpose of efficiently communicating traffic during traveling of a vehicle, as taught by Punithan (Par 0004, Par 0006).





Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/Examiner, Art Unit 2473